Krivosha, C. J.,
concurring.
I concur in the result reached by the majority in this case. Because, however, I have some question as to whether our decision in Rader v. Burnett, 175 Neb. 663, 122 N.W.2d 747 (1963), relied upon totally by the majority, correctly states the *503law with regard to suits brought by a lender under Neb. Rev. Stat. § 45-138 (Reissue 1984), I cannot join with the majority in its opinion. While it may be true that, generally, usury is a personal defense and therefore cannot be assigned, the issue in this case is complicated by the language of the statute. Section 45-138 provides that if a contract is made in violation of § 45-138, the lender shall have no right to collect or receive any interest or charges on such loan. That raises totally different questions not addressed by this case, including the question of who has the burden under § 45-138 to establish the lender’s right to collect on the contract where the loan on its face is in violation of law. I do not believe that we need to address those issues and can properly leave them for another time. I do so because I believe that our decision in Farmland Enterprises, Inc. v. Schueman, 212 Neb. 342, 322 N.W.2d 665 (1982), makes it clear that not only was the counterclaim sought to be raised by Best not available to Best but, in fact, would not have been available even to the assignor, Schueman, and General Electric Credit Corporation (GECC) was entitled under the law to sue on the contract and collect the full amount due.
Best concedes that it can recover only if the court holds that the provisions of § 45-138 (Reissue 1974), as it existed in 1978, are applied. If, in fact, the provisions of § 45-138 as it existed when GECC brought suit apply, then there was no violation of the statute. Our holding in Farmland Enterprises, Inc., supra, makes it clear that the law as it existed at the time GECC filed its cause of action and not when the contract was executed is the applicable statute, and therefore a defense contained in a statute previously repealed is not available to Best.
In Farmland Enterprises, Inc., supra at 348, 322 N.W.2d at 668, we stated:
“ ‘Upon the theory that the privilege of pleading usury as a defense pertains only to the remedy and is not an element in the rights inhering in the contract, many courts have held that the legislature by the amendment or repeal of the usury statutes abridge or take away the right to assert usury as a defense as to contracts previously entered into. It is generally considered that parties to usurious contracts hold any right they may have to penalties given by law, *504subject to a modification or repeal by the legislature, and that the repeal of a statutory prohibition against usury releases any penalties imposed, and thus validates the contract.’
“. . . ‘A mere penalty never vests, but remains executory; the repeal of a statute before a penalty is enforced is not a deprivation of vested rights. The unqualified repeal of a statute imposing a penalty operates the same way as the repeal of a strictly criminal statute. It abrogates all rights of action which have not been reduced to judgments. . . .’ ”
We then concluded in Farmland Enterprises, Inc., supra at 348-49, 322 N.W.2d at 669, by saying: “We believe that the enactment of § 45-101.04 some 4 years prior to the bringing of a suit in this case exempted this transaction from the provisions of § 45-105 and the limitations imposed by § 45-101.03.”
The same theory applies to the provisions of § 45-138 and its amendments. In April of 1983, when GECC filed suit, neither Schueman nor Best had any defense based upon the previous provisions of § 45-138.